

116 HR 6786 IH: To amend title 10, United States Code, to include the Commonwealth of the Northern Mariana Islands and American Samoa in the definition of “State” for purposes of the Department of Defense STARBASE Program.
U.S. House of Representatives
2020-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6786IN THE HOUSE OF REPRESENTATIVESMay 8, 2020Mr. Sablan (for himself and Mrs. Radewagen) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to include the Commonwealth of the Northern Mariana Islands and American Samoa in the definition of State for purposes of the Department of Defense STARBASE Program.1.Department of Defense STARBASE ProgramSection 2193b(h) of title 10, United States Code, is amended by inserting the Commonwealth of the Northern Mariana Islands, American Samoa,  before and Guam.